                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. CV 18-1919-R-KSx                                                 Date: April 3, 2019
Title       Chris Langer v. Moussa Peykar et al.




Present: The Honorable:     Karen L. Stevenson, United States Magistrate Judge


                Gay Roberson                                              N/A
                Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Creditor:                     Attorneys Present for Debtor:



Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: FAILURE TO APPEAR
FOR JUDGMENT DEBTOR EXAMINATION

          On December 11, 2018, the Court granted Judgment Creditor’s Application for
Appearance for Examination Re: Enforcement of Judgment as to Francisco Ramon Perez (“Mr.
Perez”), CEO of Panchitos Packing, Inc. (“Judgment Debtor”) and ordered Mr. Perez to appear
personally on before the Honorable Karen L. Stevenson on April 3, 2019 at 9:45 a.m. (Dkt. No.
28.) The Order to Appear expressly warned that: “If you fail to appear at the time and place
specified in this order, you may be subject to arrest and punishment for contempt of court and the
court may make an order requiring you to pay the reasonable attorney fees incurred by the
judgment creditor in this proceeding.” (Dkt. No. 29 at p. 2.) On February 26, 2019, Plaintiff
filed a Proof of Service certifying that personal service of the Order to Appear and Civil
Subpoena was effectuated on Mr. Perez on January 19, 2019. (Dkt. No. 29.)

         On April 3, 2019, Mr. Perez failed to appear for the Judgment Debtor Examination.
Accordingly, the Mr. Perez is ORDERED TO SHOW CAUSE on or before April 24, 2019
why the Court should not issue an order for contempt of court and require Mr. Perez to pay the
the judgment creditor’s reasonable attorney fees incurred in this proceeding. Mr. Perez may
discharge the Order to Show Cause by filing a brief statement (no more than 3 pages) signed
under oath explaining why he failed to appear on April 3, 2019. To the extent possible, Mr. Perez
shall support any factual allegations in his response with competent evidence.

      A failure to timely respond to this order and establish good cause for his failure to
appear for the Judgment Debtor Examination will result in an order against Mr. Perez for



CV-90 (03/15)                         Civil Minutes – General                               Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. CV 18-1919-R-KSx                                               Date: April 3, 2019
Title       Chris Langer v. Moussa Peykar et al.



contempt of court as well as an order to pay the reasonable attorney fees incurred by the
judgment creditor in connection with appearing for the examination.


IT IS SO ORDERED.




                                                                                           :
                                                               Initials of Preparer       gr




CV-90 (03/15)                        Civil Minutes – General                            Page 2 of 2
